DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Lie et al. (CN 205123976), Azima (US 2001/0055402) and Vanderkley et al. (GB 2537617) did not have the claimed feature “a support frame for mounting in the mounting surface and having the rear surface of the planar resonant panel fixed thereto around substantially the whole of the outer boundary of the planar resonant panel, such that when mounted in the mounting surface and when the planar resonant panel is caused by the exciter to vibrate in response to operation of the exciter, the outer boundary of the planar resonant panel is fixed relative to the mounting surface; and at least one tab, configured to extend away from the support frame in a tab direction parallel to the mounting surface and substantially flush with the front surface of the planar resonant panel when the flat panel loudspeaker is mounted in the mounting surface, wherein the front surface of the planar resonant panel is substantially flush with the mounting surface when the tab is against the mounting surface," as required by claim 1, when combined with all the limitations of claim 1.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcomes the prior art of record.
Upon further search, the prior art of records teaches various speaker arrangements, for example: Otani (US 2012/0134518), True (US 2005/0111689), Kurihara (US 2004/0105567), Grote (US 4,673,149), and Coen (US 3,494,444) However, the prior art of record fails to show “a support frame for mounting in the mounting surface and having the rear surface of the planar resonant panel fixed thereto around substantially the whole of the outer boundary of the planar resonant panel, such that when mounted in the mounting surface and when the planar resonant panel is caused by the exciter to vibrate in response to operation of the exciter, the outer boundary of the planar resonant panel is fixed relative to the mounting surface; and at least one tab, configured to extend away from the support frame in a tab direction parallel to the mounting surface and substantially flush with the front surface of the planar resonant panel when the flat panel loudspeaker is mounted in the mounting surface, wherein the front surface of the planar resonant panel is substantially flush with the mounting surface when the tab is against the mounting surface," as required by claim 1, when combined with all the limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651